Pilgrim's Pride Corporation Net Sales by Primary Market Line fortheFiscalYears Ending: The following table sets forth net sales attributable to each of our primary product lines and markets served with those products. We based the table on our internal sales reports and their classification of product types and customers. The information in these tables should be read in conjunction with the information in our SEC filings, including the discussion of our primary product lines and markets served with those products included in our most recent Annual Report on Form 10-K. Dec 27, Sep 26, Sep 27, Sep 29, Sep 30, Oct 1, Oct 2, Sept 27, Sept 28, Sept 29, Sept 30, 2010(a) 2009(a) 2008(a) 2007(a)(c) 2004 (d)(e) 2001 (b)(f) (in thousands) Chicken Sales: United States Prepared Foods: Foodservice $ Retail $ Total Prepared Foods $ Fresh Chicken: Foodservice $ Retail $ Total Fresh Chicken $ Export and Other Export: Prepared Foods $ Chicken $ Total Export $ Other Chicken By Products $ (g) (g) (g) (g) (g) Total Export and Other $ Total U.S. Chicken $ Mexico: $ Total Chicken Sales $ Total Prepared Food Sales of Other Products U.S. Mexico Total Sale of Other Products Total Net Sales $ Chicken Sales: U.S. Chicken Sales: Prepared Foods: Foodservice % Retail % Total Prepared Foods % Fresh Chicken: Foodservice % Retail % Total Fresh Chicken % Export and Other Export: Prepared Foods % Chicken % Total Export % Other Chicken By Products % (g) (g) (g) (g) (g) Total Export and Other % Total U.S. Chicken % Prepared Foods % (a) In December 2009, the company changed its fiscal year end from the Saturday nearest September 30 of each year to the last Sunday in December of each year.The change was effective for the 2010 fiscal year, which began December 28, 2009 and ended December 26, 2010 and resulted in an approximate three-month transition period which began September 27, 2009 and ended December 27, 2009. The reader should assume any reference the company makes to a particular year (for example, 2010) in this report applies to our fiscal year and not the calendar year. (b) Results related to discontinued business have been excluded from this analysis since the quarter ended 3/31/01. (c)The acquisition of Gold Kist, Inc. occurred on December 27, 2006 and has been accounted for as a purchase, however the results of operations for this acquisition were not included in our consolidated results of operations until the second fiscal quarter beginning December 31, 2006. (d)The acquisition of the Conagra Chicken Division has been accounted for as a purchase, and the results of operations for this acquisition have been included in our consolidated results of operations since November 23, 2003, the acquisition date. (e)Fiscal quarter ended January 3, 2004 had 14 weeks. (f)The acquisition of WLR Foods has been accounted for as a purchase, and the results of operations for this acquisition have been included in our consolidated results of operations since January 27, 2001, the acquisition date. (g) The Export and Other category has historically included the sales of certain chickenby products sold in international markets as well as the export of chickenproducts.Prior to fiscal 2005, by product sales were not specifically identifiable from the Export and Other category.Accordingly, a detail breakout is not available prior to such time.However, the Company believes that the relative split between these categories as shown in fiscal 2005 would not be dissimilar in the prior fiscal periods.Export items include certain poultry parts that have greater value in some overseas markets than in the U.S. Pilgrim's Pride Corporation Net Sales by Primary Market Line fortheFiscalQuarters Ending: The following table sets forth net sales attributable to each of our primary product lines and markets served with those products. We based the table on our internal sales reports and their classification of product types and customers. The information in these tables should be read in conjunction with the information in our SEC filings, including the discussion of our primary product lines and markets served with those products included in our most recent Annual Report on Form 10-K. Dec 27, Sep 26, Jun 27, Mar 28, Dec 27, Sep 26, Jun 27, Mar 28, Chicken Sales: United States Prepared Foods: Foodservice $ Retail $ Total Prepared Foods $ Fresh Chicken: Foodservice $ Retail $ Total Fresh Chicken $ Export and Other Export: Prepared Foods $ Chicken $ Total Export $ Other Chicken By Products $ Total Export and Other $ Total U.S. Chicken $ Mexico: $ Total Chicken Sales $ Total Prepared Foods $ Sale of Other Products U.S. $ Mexico $ Total Other Products $ Total Net Sales $ Chicken Sales: U.S. Chicken Sales: Prepared Foods: Foodservice % Retail % Total Prepared Foods % Fresh Chicken: Foodservice % Retail % Total Fresh Chicken % Export and Other Export: Prepared Foods % Chicken % Total Export % Other Chicken By Products % Total Export and Other % Total U.S. Chicken % Pilgrim's Pride Corporation Sales Segments forFiscal YearsEnded: Our chickensegment and our sales of other product segment include sales of products that weproduce and purchase for resale in the United States and Mexico.Both of these segments conduct separate operations in the United States and Mexico andare reportedas two seprarate geographical areas. Our turkey segment includes sales of turkey products producedand purchased for resale. Our turkey operations are exclusively in the United States. Inter-area sales and inter-segment sales, which are not material, are accounted for at prices comparable to normal trade customer sales. Fixed assets by segment and geographic area are those assets which are used in our operations in each segment or area. Corporate assets are included with chicken and other products. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. 12/26/2010(b) 9/27/2009 9/27/2008 9/29/2007 (c) 9/30/2006 10/1/2005 10/2/2004 (d)(e) 9/27/2003 9/28/2002 9/29/2001(f) 9/30/2000 (in thousands) Net Sales to Customers: Chicken: United States $ Mexico Sub-total Other Products: United States - Mexico - Sub-total - Total $ Operating Income: Chicken: United States $ $ $ ) $ Mexico ) ) ) Sub-total ) Other Products: United States ) - Mexico - Sub-total - Administrative restructuring, net and non-recurring recoveries ) - Asset impairment and operational restructuring, net ) ) ) - Total $ $ $ ) $ Depreciation and Amortization: (a) Chicken: United States $ Mexico Sub-total Other Products: United States - Mexico - Sub-total - Total $ Total Assets: Chicken: United States $ Mexico Sub-total Other Products: United States - Mexico - - - Sub-total - Total $ Capital Expenditures: Chicken: United States $ Mexico Sub-total Other Products: United States ) - Mexico - - 40 23 - Sub-total ) - Total $ (a)Includes amortization of capitalized financing costs of approximately $ (b) In December 2009, the company changed its fiscal year end from the Saturday nearest September 30 of each year to the last Sunday in December of each year.The change was effective for the 2010 fiscal year, which began December 28, 2009 and ended December 26, 2010 and resulted in an approximate three-month transition period which began September 27, 2009 and ended December 27, 2009. The reader should assume any reference the company makes to a particular year (for example, 2010) in this report applies to our fiscal year and not the calendar year. (c)The acquisition of Gold Kist, Inc. occurred on December 27, 2006 and has been accounted for as a purchase, however the results of operations for this acquisition were not included in our consolidated results of operations until the second fiscal quarter beginning December 31, 2006. (d)The acquisition of the Conagra Chicken Division has been accounted for as a purchase, and the results of operations for this acquisition have been included in our consolidated results of operations since November 23, 2003, the acquisition date. (e)Fiscal years 2004 and 1999 had 53 weeks. (f) The acquisition of WLR Foods has been accounted for as a purchase, and the results of operations for this acquisition have been included in our consolidated results of operations since January 27, 2001,the acquisition date. Pilgrim's Pride Corporation Sales Segments forFiscalQuartersEnded: Our chickensegment and our sales of other product segment include sales of products that weproduce and purchase for resale in the United States and Mexico.Both of these segments conduct separate operations in the United States and Mexico andare reportedas two seprarate geographical areas. Our turkey segment includes sales of turkey products producedand purchased for resale. Our turkey operations are exclusively in the United States. Inter-area sales and inter-segment sales, which are not material, are accounted for at prices comparable to normal trade customer sales. Fixed assets by segment and geographic area are those assets which are used in our operations in each segment or area. Corporate assets are included with chicken and other products. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis (In thousands) 12/26/2010 9/27/2010 6/27/2010 3/28/2010 12/27/2009 9/26/2009 6/27/2009 3/28/2009 12/27/2008 9/27/2008 6/28/2008 3/29/2008 Net Sales to Customers: Chicken: United States $ Mexico Sub-total Other Products: United States Mexico Sub-total Total $ Operating Income: Chicken: United States $ ) $ ) $ ) $ ) $ ) Mexico ) Sub-total ) Other Products United States ) Mexico Sub-total ) Administrative restructuring, net and non-recurring recoveries ) ) ) - Asset impairment and operational restructuring, net ) - - - ) ) - - - ) - ) Total $ ) $ ) $ ) $ ) $ ) Depreciation and Amortization: (a) Chicken: United States $ Mexico Sub-total Other Products United States Mexico 55 56 39 56 55 55 58 55 58 57 62 63 Sub-total Total $ Total Assets: Chicken: United States $ Mexico Sub-total Other Products United States Mexico Sub-total Total $ Capital Expenditures: Chicken: United States $ Mexico $ $ $ $
